Exhibit 10.1

 

EXCHANGE AGREEMENT

 

EXCHANGE AGREEMENT, dated this 11th  day of July, 2008 (the “Agreement”), among
Callisto Pharmaceuticals, Inc., a Delaware corporation (“Callisto”), Synergy
Pharmaceuticals, Inc., a Delaware corporation (“Synergy”), the individual
parties named on the signature page hereto (the “Synergy Holders”) on the one
hand, and Pawfect Foods, Inc., a Florida corporation (the “Company”), on the
other hand.

 

W I T N E S S E T H:

 

WHEREAS, Callisto and the Synergy Holders together own all of the issued and
outstanding shares of Synergy (the “Synergy Shares”); and

 

WHEREAS, subject to the terms and conditions set forth herein, each of Callisto
and the Synergy Holders have each agreed to exchange their respective Synergy
Shares for shares of the Company’s common stock, par value $.0001 per share (the
“Company Common Stock”); and

 

WHEREAS, Biotech Initiative of Chelsea, Ltd. (“Principal”) owns 2,000,000 of
2,181,000 outstanding shares of Company Common Stock;

 

NOW, THEREFORE, in consideration of the mutual premises set forth above, the
representations set forth below and other good and valuable consideration, the
parties hereto agree as follows:

 

1.             Exchange.

 

(a)           Simultaneously herewith:

 

(i)            Principal will surrender 1,981,503.650 of 2,000,000 outstanding
shares of the Company Common Stock for cancellation pursuant to the Contribution
Agreement annexed hereto as Exhibit A and as a result of such  surrender and the
filing and effect of the Amendment defined below, the remaining 18,496.350
shares of  Company  Common Stock owned by Principal will be split into 1,400,000
shares of  New Common Stock (defined below).

 

(ii)           the Company will file an amendment (the “Amendment”) to its
articles of incorporation in the form annexed hereto as Exhibit B with the
Secretary of the State of Florida (which among other things, will split
866,220.539 shares of Company Common Stock outstanding immediately after the
surrender and cancellation of shares of  Company Common Stock set forth in
Section 1(a) and the issuances of  Company Common Stock set forth in Sections
1(a)(iii), (iv) and (iv), below into 65,564,759 shares of recapitalized Company
common stock (referred to as “New Common Stock”);

 

(iii)          the Company shall complete a private financing by issuing
66,058.394 shares of Company Common Stock (which on the effective date of the
Amendment shall be split into 5,000,000 shares of New Common Stock) for gross
proceeds of $3.0 million;

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 

(iv)          the Company will issue an aggregate of  600,665.794shares of
Company Stock to Callisto and the Synergy Holders in the amounts set forth on
Schedule 1(a)(iv) hereto (which on the effective date of the Amendment shall be
split into  45,464,759  shares of New Common Stock) in exchange for all the
outstanding shares of  Synergy Common Stock owned by them. The certificates
representing the shares of Synergy Common Stock shall be duly endorsed in blank,
or accompanied by stock powers duly executed in blank, by Callisto and the
Synergy Holders, respectively, transferring the same, with all necessary
transfer tax and other revenue stamps, acquired at such parties expense, affixed
and canceled.  Callisto and the Synergy Holders agree to cure any deficiencies
with respect to the endorsement of the certificates representing the shares of
Synergy Common Stock owned by Callisto or the Synergy Holders or with respect to
the stock power accompanying any such certificates;

 

(v)           Callisto will cancel all obligations of Synergy and Synergy
Advanced Pharmaceuticals, Inc, which is a Delaware corporation and a wholly
owned subsidiary of Synergy (“Synergy Advanced”) to Callisto and any subsidiary
of Callisto, whether or not represented by a document, except $350,000 which
will be paid in full by the Company not later than three business days after the
date of this Agreement;

 

(vi)          of the 600,665.794 shares of Company Common Stock the Company will
issue to Callisto and the Synergy Holders,  11,557.035 shares of Company Stock
issued to the Synergy Holders  (which on the effective date of the Amendment
shall be split into 874,760 shares of New Common Stock) will be subject to
restricted stock agreements (“Restricted Stock Agreement”) in the form annexed
hereto as Exhibit C that vest ownership of such shares equally in two annual
installments beginning on the first anniversary of the effective date of the
exchange.; and

 

(vii)         the Company hereby assumes all outstanding options to purchase
shares of Synergy (each, a “Synergy Stock Option”) under any option plan or
otherwise, whether or not vested.  Each Synergy Stock Option so assumed by the
Company under this Agreement will continue to have, and be subject to, the same
terms and conditions of such options immediately prior to the date hereof
(including, without limitation, any repurchase rights or vesting provisions and
provisions regarding the acceleration of vesting and exercisability on certain
transactions), except that (i) each Holding Stock Option will become exercisable
in accordance with its terms for that number of shares of Company New Common
Stock equal to the number of shares of Synergy Common Stock and (ii) the
exercise price per share under the Synergy Stock Option for the shares of
Company Common Stock issuable upon exercise of such assumed Stock Option shall
be $0.25 per share.  This assumption and the enforceability of the Synergy
Options into shares of Company Common Stock is expressly conditioned on the
receipt of an acknowledgment of this assumption by all of the holders of the
Synergy Stock Options in the form annexed hereto as Exhibit D.  No vesting
periods or expiration periods for Synergy Stock Options will accelerate or be
extended, respectively, as a result of the transaction contemplated hereby,
which each optionee shall confirm in the acknowledgement of the assumption.  All
references to Synergy in the Synergy Stock Options shall be deemed to refer to
the Company and the Company shall assume all of Synergy’s obligations with
respect to the Synergy Stock Options as so amended.

 

--------------------------------------------------------------------------------


 

(b)           The parties intend that the transactions contemplated hereby
(collectively referred to as the “Reorganization”) shall occur more or less
simultaneously and shall constitute one single transaction pursuant to
Section 351 of the Internal Revenue Code of 1986, as amended (the “Code”) and
any corresponding provisions under state and local laws.  Each party hereto
agrees to take such action and file such forms, returns and statements as may be
required under such section and the income tax regulations promulgated
thereunder.

 

(c)           Giving effect to the transactions contemplated by this Agreement,
immediately following the Reorganization, the outstanding share capitalization
of the Company shall be as set forth in Schedule 1(c).

 

(d)           In furtherance of the transactions set forth in Section 1(a):

 

(i) Principal is hereby delivering to the Company a certificate representing
2,000,000 pre-Amendment shares together with the executed Contribution Agreement
substantially in the form annexed hereto as Exhibit A, receipt of which is
hereby acknowledged;

 

(ii) Callisto and each Synergy Holder is hereby delivering to the Company
evidence of ownership of the Synergy Shares with transfer documentation, receipt
of which is hereby acknowledged by the Company, against delivery to Callisto and
the Synergy Holders of a copy of irrevocable instructions simultaneously given
to Island Stock Transfer (the “Transfer Agent”), which instructions direct the
Transfer Agent to issue to Callisto and to the Synergy Holders certificates
representing an aggregate of  600,665.794 shares of Company Common Stock (which
on the effective date of the Amendment shall be split into 45,464,759 shares of
New Common Stock);

 

(iii) the Company is hereby delivering to Sommer & Schneider, LLP,  the closing
agent designated by the investors in the private placement (the “Closing Agent”)
irrevocable instructions directing the Transfer Agent to issue certificates in
the names of the purchasers of the private placement representing an aggregate
of 66,058.394  shares of Company Common Stock (which on the effective date of
the Amendment shall be split into 5,000,000 shares of New Common Stock), against
delivery to the Company of the gross proceeds of the private placement as
directed by the Company; and

 

(iv) Callisto is hereby delivering to the Company the Grid Note with transfer
documentation and a general release in the form annexed hereto as Exhibit E,
against delivery of a copy of irrevocable instructions from the Company to the
Closing Agent instructing the Closing Agent to deduct the sum of $350,000 from
the proceeds of the private placement and deliver the sum of $350,000 to
Callisto not late than the third business day after the date of this Agreement.

 

(e)           In connection with the execution of this Agreement by Callisto,
the Company is delivering to Callisto a copy of certificate of the Secretary of
State of the State of Florida, dated no more than 10 days prior to the date
hereof, certifying that the Company is validly existing and in good standing
under the laws of the State of Florida.

 

--------------------------------------------------------------------------------


 

(f)            In connection with the execution of this Agreement by the
Company, Callisto is delivering to the Company a certificate of the Secretary of
State of the State of Delaware, dated no more than 10 days prior to the date
hereof, certifying that Synergy and Synergy Advanced are each validly existing
and in good standing under the laws of the State of Delaware.

 

2.             Representations and Warranties:

 

(a)           Callisto and each of the Synergy Holders severally hereby
represent and warrant to the Company that :

 

(i)  They are the record and beneficial owner of the Synergy Shares, free and
clear of all liens, charges, pledges, security interests, or Encumbrances of any
kind or nature whatsoever.

 

(ii)  Each of Callisto, Synergy and Synergy Advanced are duly organized, validly
existing and in good standing under the laws of the jurisdiction of Delaware.

 

(iii)          Synergy is the record and beneficial owner of all outstanding
shares of the capital stock of Synergy Advanced, in each case free and clear of
all Encumbrances.

 

(iv)          They have the full right and power, corporate or otherwise, and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out their respective obligations hereunder and
the execution, delivery and performance by them of the transactions contemplated
by this Agreement have been duly authorized by all necessary corporate or
similar action on their part and that of Callisto and Synergy   This Agreement
has been duly executed and delivered by them,  and constitutes their valid and
legally binding obligation , enforceable against them in accordance with its
terms, except: (1) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, and (2) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies.

 


(V)           EACH OF CALLISTO AND THE SYNERGY HOLDERS UNDERSTANDS THAT THE
SHARES OF COMPANY COMMON STOCK ISSUED HEREUNDER ARE “RESTRICTED SECURITIES” AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR ANY APPLICABLE BLUE SKY LAW
AND REPRESENT THAT THEY  (1) ARE ACQUIRING THE SHARES OF COMPANY COMMON STOCK AS
PRINCIPAL FOR THEIR OWN ACCOUNT AND NOT WITH A VIEW TO OR FOR DISTRIBUTING OR
RESELLING SUCH SHARES OR ANY PART THEREOF IN VIOLATION OF THE SECURITIES ACT OR
ANY APPLICABLE BLUE SKY LAW, (2) HAVE NO PRESENT INTENTION OF DISTRIBUTING ANY
OF SUCH SHARES IN VIOLATION OF THE SECURITIES ACT OR ANY APPLICABLE BLUE SKY LAW
AND (3) HAVE NO ARRANGEMENT OR UNDERSTANDING WITH ANY OTHER PERSONS REGARDING
THE DISTRIBUTION OF SUCH SHARES (THIS REPRESENTATION AND WARRANTY NOT LIMITING
THEIR RIGHT TO SELL THE SHARES OF COMPANY COMMON STOCK PURSUANT A REGISTRATION
STATEMENT COVERING SUCH SECURITIES OR OTHERWISE IN COMPLIANCE WITH APPLICABLE
FEDERAL AND STATE SECURITIES LAWS) IN VIOLATION OF THE SECURITIES ACT OR ANY
APPLICABLE BLUE SKY LAWS. EACH OF CALLISTO AND THE SYNERGY HOLDERS UNDERSTANDS
AND AGREES THAT THE CERTIFICATES REPRESENTING THE SHARES OF COMPANY COMMON STOCK
WILL BEAR A LEGEND, IN ADDITION TO


 

--------------------------------------------------------------------------------


 


ANY OTHER LEGEND REQUIRED BY LAW OR AS SET FORTH IN THE RESTRICTED STOCK
AGREEMENT, IN SUBSTANTIALLY THE FOLLOWING FORM:


 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE, AND ARE
BEING OFFERED AND SOLD PURSUANT TO AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS.  THESE SECURITIES MAY NOT BE
SOLD, TRANSFERRED OR HYPOTHECATED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OR SUCH OTHER LAWS.”

 


(VI)          EACH OF CALLISTO AND THE SYNERGY HOLDERS ARE  “ACCREDITED
INVESTORS” AS DEFINED IN RULE 501(A)(1), (A)(2), (A)(3), (A)(7) OR (A)(8) UNDER
THE SECURITIES ACT.


 


(VII)         EACH OF CALLISTO AND THE SYNERGY HOLDERS, EITHER ALONE OR TOGETHER
WITH THEIR RESPECTIVE  REPRESENTATIVES, HAVE SUCH KNOWLEDGE, SOPHISTICATION AND
EXPERIENCE IN BUSINESS AND FINANCIAL MATTERS SO AS TO BE CAPABLE OF EVALUATING
THE MERITS AND RISKS OF THE PROSPECTIVE INVESTMENT IN THE SHARES OF COMPANY
COMMON STOCK, AND HAVE SO EVALUATED THE MERITS AND RISKS OF SUCH INVESTMENT. 
CALLISTO AND EACH OF THE SYNERGY HOLDERS HAVE REVIEWED THE DISCLOSURES SET FORTH
IN THE COMPANY DISCLOSURE SCHEDULES TO THIS AGREEMENT, AND HAS HAD THE
OPPORTUNITY TO ASK QUESTIONS OF THE COMPANY AND RECEIVE ANSWERS THERETO
ACCEPTABLE TO THEM.  EACH OF CALLISTO AND THE SYNERGY HOLDERS ARE ABLE TO BEAR
THE ECONOMIC RISK OF AN INVESTMENT IN THE SHARES OF COMPANY COMMON STOCK AND, AT
THE PRESENT TIME, ABLE TO AFFORD A COMPLETE LOSS OF SUCH INVESTMENT.


 


(VIII)        CALLISTO AND EACH SYNERGY HOLDER UNDERSTANDS THAT THE SHARES OF
COMPANY COMMON STOCK ARE BEING OFFERED AND ISSUED TO IT IN RELIANCE ON SPECIFIC
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF UNITED STATES FEDERAL AND STATE
SECURITIES LAWS AND THAT THE COMPANY IS RELYING UPON, AMONG OTHER THINGS, THE
TRUTH AND ACCURACY OF, AND THEIR COMPLIANCE WITH, THE REPRESENTATIONS,
WARRANTIES, AGREEMENTS, ACKNOWLEDGMENTS AND UNDERSTANDINGS SET FORTH IN THIS
SECTION 2(A) IN ORDER TO DETERMINE THE AVAILABILITY OF SUCH EXEMPTIONS AND THEIR
ELIGIBILITY  TO ACQUIRE THE SHARES OF COMPANY COMMON STOCK PURSUANT TO THE TERMS
OF THIS AGREEMENT.


 


(IX)           EACH OF CALLISTO AND THE SYNERGY HOLDERS ACKNOWLEDGES AND AGREES
THAT THE COMPANY HAS NOT MADE ANY REPRESENTATIONS OR WARRANTIES WITH RESPECT TO
THE TRANSACTIONS CONTEMPLATED HEREBY OTHER THAN THOSE SPECIFICALLY SET FORTH IN
THIS AGREEMENT.


 

(x)            No broker, finder, agent or similar intermediary has acted on
Callisto or any Synergy Holder’s behalf in connection with the transactions
contemplated by this Agreement and there are no brokerage commissions, finder’s
fees or similar compensation in connection therewith based on any arrangement or
agreement made by or on its behalf.

 

--------------------------------------------------------------------------------


 

(b)           Callisto hereby represents and warrants to the Company that,
subject to the disclosures and exceptions set forth under the corresponding
section of the disclosure schedules annexed hereto (the “Synergy Disclosure
Schedules”), which Synergy Disclosure Schedules shall be deemed a part hereof:

 


(I)            ALL OF THE DIRECT AND INDIRECT SUBSIDIARIES OF SYNERGY ARE SET
FORTH ON SCHEDULE 2(B)(I).  SYNERGY OWNS, DIRECTLY OR INDIRECTLY, THE PERCENTAGE
OF THE CAPITAL STOCK OR OTHER EQUITY INTERESTS OF EACH SUBSIDIARY AS SET FORTH
ON SCHEDULE 2(B)(I) FREE AND CLEAR OF ANY ENCUMBRANCES, AND ALL THE ISSUED AND
OUTSTANDING SHARES OF CAPITAL STOCK OF EACH SUBSIDIARY ARE VALIDLY ISSUED AND
ARE FULLY PAID, NON-ASSESSABLE AND FREE OF PREEMPTIVE AND SIMILAR RIGHTS TO
SUBSCRIBE FOR OR PURCHASE SECURITIES OF SUCH SUBSIDIARY.


 


(II)           SYNERGY AND EACH OF THE SUBSIDIARIES IS AN ENTITY DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
INCORPORATION OR ORGANIZATION (AS APPLICABLE), WITH THE REQUISITE POWER AND
AUTHORITY TO OWN AND USE ITS PROPERTIES AND ASSETS AND TO CARRY ON ITS BUSINESS
AS CURRENTLY CONDUCTED.  NEITHER SYNERGY NOR ANY SUBSIDIARY IS IN VIOLATION OR
DEFAULT OF ANY OF THE PROVISIONS OF ITS RESPECTIVE CERTIFICATE OR ARTICLES OF
INCORPORATION, OR FORMATION, BYLAWS, OPERATING AGREEMENT OR OTHER ORGANIZATIONAL
OR CHARTER DOCUMENTS.  SYNERGY AND EACH OF THE SUBSIDIARIES IS DULY QUALIFIED TO
CONDUCT BUSINESS AND IS IN GOOD STANDING AS A FOREIGN CORPORATION OR OTHER
ENTITY IN EACH JURISDICTION IN WHICH THE NATURE OF THE BUSINESS CONDUCTED OR
PROPERTY OWNED BY IT MAKES SUCH QUALIFICATION NECESSARY, EXCEPT WHERE THE
FAILURE TO BE SO QUALIFIED OR IN GOOD STANDING, AS THE CASE MAY BE, COULD NOT
HAVE OR REASONABLY BE EXPECTED TO RESULT IN (1) A MATERIAL ADVERSE EFFECT ON THE
LEGALITY, VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT, OR (2) A MATERIAL
ADVERSE EFFECT ON THE RESULTS OF OPERATIONS, ASSETS, BUSINESS, PROSPECTS OR
CONDITION (FINANCIAL OR OTHERWISE) OF SYNERGY AND THE SUBSIDIARIES, TAKEN AS A
WHOLE, AND, TO THE KNOWLEDGE OF CALLISTO, NO LEGAL PROCEEDING (INCLUDING,
WITHOUT LIMITATION, AN INVESTIGATION OR PARTIAL PROCEEDING, SUCH AS A
DEPOSITION), WHETHER COMMENCED OR THREATENED, HAS BEEN INSTITUTED IN ANY SUCH
JURISDICTION REVOKING, LIMITING OR CURTAILING OR SEEKING TO REVOKE, LIMIT OR
CURTAIL SUCH POWER AND AUTHORITY OR QUALIFICATION.


 


(III)          THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY DO NOT
AND WILL NOT: (1) CONFLICT WITH OR VIOLATE ANY PROVISION OF SYNERGY’S OR ANY
SUBSIDIARY’S CERTIFICATE OR ARTICLES OF INCORPORATION OR FORMATION, BYLAWS,
OPERATING AGREEMENT OR OTHER ORGANIZATIONAL OR CHARTER DOCUMENTS, OR
(2) CONFLICT WITH, OR CONSTITUTE A DEFAULT (OR AN EVENT THAT WITH NOTICE OR
LAPSE OF TIME OR BOTH WOULD BECOME A DEFAULT) UNDER, RESULT IN THE CREATION OF
ANY ENCUMBRANCE UPON ANY OF THE PROPERTIES OR ASSETS OF SYNERGY OR ANY
SUBSIDIARY, OR GIVE TO OTHERS ANY RIGHTS OF TERMINATION, AMENDMENT, ACCELERATION
OR CANCELLATION (WITH OR WITHOUT NOTICE, LAPSE OF TIME OR BOTH) OF, ANY
AGREEMENT, CREDIT FACILITY, DEBT OR OTHER INSTRUMENT (EVIDENCING A SYNERGY OR
SUBSIDIARY DEBT OR OTHERWISE) OR OTHER UNDERSTANDING TO WHICH SYNERGY OR ANY
SUBSIDIARY IS A PARTY OR BY WHICH ANY PROPERTY OR ASSET OF SYNERGY OR ANY
SUBSIDIARY IS BOUND OR AFFECTED, OR (3) CONFLICT WITH OR RESULT IN A VIOLATION
OF ANY LAW, RULE, REGULATION, ORDER, JUDGMENT, INJUNCTION, DECREE OR OTHER
RESTRICTION OF ANY COURT OR GOVERNMENTAL AUTHORITY TO WHICH SYNERGY OR A
SUBSIDIARY IS SUBJECT, OR BY WHICH ANY PROPERTY OR ASSET OF SYNERGY OR A
SUBSIDIARY IS BOUND OR AFFECTED; EXCEPT IN THE CASE OF EACH OF CLAUSES (2) AND
(3), SUCH AS COULD NOT HAVE OR REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT.


 

--------------------------------------------------------------------------------


 


(IV)          SYNERGY IS NOT REQUIRED TO OBTAIN ANY CONSENT, WAIVER,
AUTHORIZATION OR ORDER OF, GIVE ANY NOTICE TO, OR MAKE ANY FILING OR
REGISTRATION WITH, ANY COURT OR OTHER GOVERNMENTAL ENTITY, OR OTHER PERSON OR
ENTITY IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


(V)           THE ISSUED AND OUTSTANDING CAPITALIZATION OF SYNERGY IMMEDIATELY
PRIOR TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IS AS SET FORTH ON
SCHEDULE 2(B)(V). OTHER THAN THE SYNERGY STOCK OPTIONS, THERE ARE NO OUTSTANDING
OPTIONS, WARRANTS, SCRIPT RIGHTS TO SUBSCRIBE TO, CALLS OR COMMITMENTS OF ANY
CHARACTER WHATSOEVER RELATING TO, OR SECURITIES, RIGHTS OR OBLIGATIONS
CONVERTIBLE INTO OR EXERCISABLE OR EXCHANGEABLE FOR, OR GIVING ANY PERSON OR
ENTITY ANY RIGHT TO SUBSCRIBE FOR OR ACQUIRE, ANY SHARES OR OTHER EQUITY
INTERESTS IN SYNERGY OR CONTRACTS, COMMITMENTS, UNDERSTANDINGS OR ARRANGEMENTS
BY WHICH SYNERGY OR ANY SUBSIDIARY IS OR MAY BECOME BOUND TO ISSUE ADDITIONAL
SHARES OR OTHER EQUITY INTERESTS.  ALL OF THE OUTSTANDING SHARES OF SYNERGY ARE
VALIDLY ISSUED, HAVE BEEN ISSUED IN COMPLIANCE WITH ALL FEDERAL AND STATE
SECURITIES LAWS, AND NONE OF SUCH OUTSTANDING SHARES WAS ISSUED IN VIOLATION OF
ANY PREEMPTIVE RIGHTS OR SIMILAR RIGHTS TO SUBSCRIBE FOR OR PURCHASE SECURITIES.


 


(VI)          ATTACHED AS SECTION 2(B)(VI) TO THE SYNERGY DISCLOSURE SCHEDULE
ARE THE FOLLOWING FINANCIAL STATEMENTS (COLLECTIVELY, THE “SYNERGY UNAUDITED
FINANCIAL STATEMENTS”):


 


(1)           THE UNAUDITED CONSOLIDATED BALANCE SHEETS AND STATEMENTS OF
OPERATIONS OF SYNERGY PHARMACEUTICALS, INC AS OF AND FOR THE PERIODS ENDED
DECEMBER 31, 2007 AND MARCH 31, 2008, WHICH INCLUDE ITS WHOLLY OWNED
SUBSIDIARIES:  SYNERGY ADVANCED PHARMACEUTICALS, INC. AND IGX, LTD
(IRELAND—INACTIVE),  HAVE BEEN PREPARED FROM THE BOOKS AND RECORDS OF SYNERGY,
CONSISTENT FROM PERIOD TO PERIOD, CONTAINING NORMAL AND RECURRING ACCRUALS AND
INCLUDE ALLOCATIONS OF OPERATING EXPENSES INCURRED BY CALLISTO ON BEHALF OF
SYNERGY.  MANAGEMENT BELIEVES THE UNAUDITED CONSOLIDATED BALANCE SHEETS AND
STATEMENTS OF OPERATIONS OF SYNERGY PHARMACEUTICALS, INC. ACCURATELY REFLECT,
SUBJECT TO AUDIT ADJUSTMENTS, THE CONSOLIDATED FINANCIAL POSITION AND RESULTS OF
OPERATIONS OF SYNERGY AS OF AND FOR THE PERIODS PRESENTED.


 


 (2)          THE UNAUDITED CONSOLIDATED BALANCE SHEETS AND STATEMENTS OF
OPERATIONS OF SYNERGY PHARMACEUTICALS, INC WHICH INCLUDE ITS WHOLLY OWNED
SUBSIDIARIES:  SYNERGY ADVANCED PHARMACEUTICALS, INC. AND IGX, LTD
(IRELAND—INACTIVE) HAVE BEEN PREPARED IN ACCORDANCE WITH ACCOUNTING PRINCIPLES
GENERALLY ACCEPTED IN THE UNITED STATES OF AMERICA (“GAAP”).  THESE UNAUDITED
CONSOLIDATED BALANCE SHEETS AND STATEMENTS OF OPERATIONS DO NOT INCLUDE ALL OF
THE INFORMATION AND FOOTNOTE DISCLOSURES REQUIRED BY GAAP FOR COMPLETE FINANCIAL
STATEMENTS


 


(VII)         SINCE MARCH 31, 2008, EXCEPT AS SPECIFICALLY DISCLOSED IN SCHEDULE
2(B)(VII) (1) THERE HAS BEEN NO EVENT, OCCURRENCE OR DEVELOPMENT THAT HAS HAD OR
THAT COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT,
(2) NEITHER SYNERGY NOR ANY OF ITS SUBSIDIARIES HAS INCURRED ANY

 

--------------------------------------------------------------------------------


 


LIABILITIES (CONTINGENT OR OTHERWISE) OTHER THAN (A) THOSE INCURRED IN THE
ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE, (B) THOSE INCURRED IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND
(C) LIABILITIES NOT REQUIRED TO BE REFLECTED IN SYNERGY’S FINANCIAL STATEMENTS
PURSUANT TO GAAP, AND (3) SYNERGY HAS NOT ALTERED ITS METHOD OF ACCOUNTING,
EXCEPT AS REQUIRED TO CARVE SYNERGY’S FINANCIAL POSITION AND RESULTS OF
OPERATION OUT OF CALLISTO.


 


(VIII)        THERE IS NO LEGAL PROCEEDING, PENDING OR, TO THE KNOWLEDGE OF
CALLISTO, THREATENED AGAINST OR AFFECTING SYNERGY, ANY SUBSIDIARY OR ANY OF
THEIR RESPECTIVE PROPERTIES BEFORE OR BY ANY COURT OR GOVERNMENTAL ENTITY WHICH
(1) ADVERSELY AFFECTS OR CHALLENGES THE LEGALITY, VALIDITY OR ENFORCEABILITY OF
THIS AGREEMENT, OR (2) COULD, IF THERE WERE AN UNFAVORABLE DECISION, HAVE OR
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  NEITHER SYNERGY
NOR ANY SUBSIDIARY IS, OR HAS BEEN, THE SUBJECT OF ANY ACTION INVOLVING A CLAIM
OF VIOLATION OF, OR LIABILITY UNDER, FEDERAL OR STATE SECURITIES LAWS.  NONE OF
SYNERGY’S OR ITS SUBSIDIARIES’ EMPLOYEES IS A MEMBER OF A UNION THAT RELATES TO
SUCH EMPLOYEE’S RELATIONSHIP WITH SYNERGY OR ITS SUBSIDIARIES, AND NEITHER
SYNERGY NOR ANY OF ITS SUBSIDIARIES IS A PARTY TO A COLLECTIVE BARGAINING
AGREEMENT.  NO EXECUTIVE OFFICER, TO THE KNOWLEDGE OF CALLISTO, IS IN VIOLATION
OF ANY MATERIAL TERM OF ANY EMPLOYMENT CONTRACT, CONFIDENTIALITY, DISCLOSURE OR
PROPRIETARY INFORMATION AGREEMENT OR NON-COMPETITION AGREEMENT, OR ANY OTHER
CONTRACT OR AGREEMENT OR ANY RESTRICTIVE COVENANT, AND THE CONTINUED EMPLOYMENT
OF EACH SUCH EXECUTIVE OFFICER DOES NOT SUBJECT SYNERGY OR ANY OF ITS
SUBSIDIARIES TO ANY LIABILITY WITH RESPECT TO ANY OF THE FOREGOING MATTERS.  NO
EXECUTIVE OFFICER OF SYNERGY OR ANY OF ITS SUBSIDIARIES HAS NOTIFIED SYNERGY OR
ANY OF ITS SUBSIDIARIES THAT SUCH OFFICER INTENDS TO LEAVE OR OTHERWISE
TERMINATE SUCH OFFICER’S EMPLOYMENT WITH SYNERGY OR ANY OF ITS SUBSIDIARIES. 
SYNERGY AND ITS SUBSIDIARIES ARE IN COMPLIANCE WITH ALL UNITED STATES FEDERAL,
STATE AND LOCAL, AND FOREIGN LAWS AND REGULATIONS RELATING TO EMPLOYMENT AND
EMPLOYMENT PRACTICES, TERMS AND CONDITIONS OF EMPLOYMENT AND WAGES AND HOURS,
EXCEPT WHERE THE FAILURE TO BE IN COMPLIANCE COULD NOT, INDIVIDUALLY OR IN THE
AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  SCHEDULE
2(B)(VIII) OF THE SYNERGY DISCLOSURE SCHEDULES SETS FORTH DISCLOSURES AND
EXCEPTIONS TO THIS SCHEDULE 2(B)(VII).  SYNERGY DID NOT AND DOES NOT HAVE ANY
EMPLOYEE BENEFIT PLANS.


 


(VIII)        NEITHER SYNERGY NOR ANY SUBSIDIARY: (1) IS IN DEFAULT UNDER OR IN
VIOLATION OF (AND NO EVENT HAS OCCURRED THAT HAS NOT BEEN WAIVED THAT, WITH
NOTICE OR LAPSE OF TIME OR BOTH, WOULD RESULT IN A DEFAULT BY SYNERGY OR ANY
SUBSIDIARY), NOR HAS SYNERGY OR ANY SUBSIDIARY RECEIVED NOTICE OF A CLAIM THAT
IT IS IN DEFAULT UNDER OR THAT IT IS IN VIOLATION OF, ANY INDENTURE, LOAN OR
CREDIT AGREEMENT OR ANY OTHER MATERIAL AGREEMENT OR INSTRUMENT TO WHICH IT IS A
PARTY OR BY WHICH IT OR ANY OF ITS PROPERTIES IS BOUND (WHETHER OR NOT SUCH
DEFAULT OR VIOLATION HAS BEEN WAIVED), (2) IS IN VIOLATION OF ANY ORDER OF ANY
COURT, ARBITRATOR OR GOVERNMENTAL BODY, OR (3) IS OR

 

--------------------------------------------------------------------------------


 


HAS BEEN, TO THE KNOWLEDGE OF CALLISTO, IN VIOLATION OF ANY STATUTE, RULE OR
REGULATION OF ANY GOVERNMENTAL AUTHORITY, INCLUDING WITHOUT LIMITATION ALL
FOREIGN, FEDERAL, STATE AND LOCAL LAWS APPLICABLE TO ITS BUSINESS, EXCEPT, IN
EACH CASE, AS COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


(IX)           TO THE KNOWLEDGE OF CALLISTO,  SYNERGY AND THE SUBSIDIARIES
POSSESS ALL MATERIAL CERTIFICATES, AUTHORIZATIONS AND PERMITS ISSUED BY THE
APPROPRIATE FEDERAL, STATE, LOCAL OR FOREIGN REGULATORY AUTHORITIES NECESSARY TO
CONDUCT THEIR RESPECTIVE BUSINESSES, EXCEPT WHERE THE FAILURE TO POSSESS SUCH
PERMITS COULD NOT HAVE OR REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT (“SYNERGY PERMITS”), AND NEITHER SYNERGY NOR ANY SUBSIDIARY HAS RECEIVED
ANY NOTICE OF PROCEEDINGS RELATING TO THE REVOCATION OR MODIFICATION OF ANY
SYNERGY PERMIT.


 

(x)            Synergy and each of its Subsidiaries has (1) timely filed all Tax
Returns (as defined below) that are required to have been filed by them with all
appropriate Taxing Authorities (as defined below), and all such returns are true
and correct in all material respects, and (2) timely paid all Taxes (as defined
below) shown as owing on such Tax Returns or assessed by any Taxing Authority
(other than Taxes the validity of which are being contested in good faith by
appropriate proceedings). The Tax Returns of Synergy and its Subsidiaries have
not been reviewed or audited by any Taxing Authority and no deficiencies for any
Taxes have been proposed, asserted or assessed either orally or in writing
against Synergy or its Subsidiaries that are not adequately reserved for in
accordance with GAAP. Synergy and its Subsidiaries have complied in all material
respects with all applicable laws relating to the payment and withholding of
Taxes (including, without limitation, withholding of Taxes pursuant to Sections
1441, 1442, 3121, 3402 and 3406 of the Code or any comparable provision of any
state, local or foreign laws) and has, within the time and in the manner
prescribed by applicable law, withheld from and paid over to the proper Taxing
Authorities all amounts required to be so withheld and paid over under
applicable laws.

 


(XI)           SINCE MARCH 31, 2008, THE BUSINESS OF SYNERGY AND ITS
SUBSIDIARIES HAS BEEN CONDUCTED IN THE ORDINARY COURSE CONSISTENT WITH PAST
PRACTICE AND THERE HAS NOT BEEN, TO THE KNOWLEDGE OF CALLISTO, ANY EVENT,
VIOLATION OR OTHER MATTER THAT COULD, INDIVIDUALLY OR IN THE AGGREGATE,
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(XII)          NEITHER SYNERGY, NOR ANY PERSON OR ENTITY CONTROLLING SYNERGY, IS
AN “INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF
1940, AS AMENDED.


 


(XIII)           SYNERGY HAS NOT GRANTED ANY REGISTRATION RIGHTS WITH RESPECT TO
ITS SECURITIES.


 

(ix)           Intellectual Property.           Synergy or one of its
Subsidiaries owns, or has the right to use, sell or license, and has the right
to bring actions for the infringement of, all Synergy Intellectual Property
Rights, except for any failure to own or have the right to use, sell or license
that would not have a Material Adverse Effect.

 

(1)           The Synergy Disclosure Schedule contains an accurate, true and
complete listing of all Synergy Registered Intellectual Property owned by
Company as of the date hereof.

 

--------------------------------------------------------------------------------


 

(2)           The Synergy Disclosure Schedule accurately identifies as of the
date hereof (i) all Synergy Intellectual Property Rights licensed to  Synergy or
any of its Subsidiaries (other than any non-customized software that (A) is so
licensed solely in executable or object code form pursuant to a non-exclusive,
internal use software license and (B) is not incorporated into, or used directly
in the development or manufacturing of, any of Synergy’s product candidates);
and (ii) the corresponding Contracts pursuant to which such Synergy Intellectual
Property Rights are licensed to the Company or such Subsidiary.

 


(X)              IP LICENSES.           THE SYNERGY DISCLOSURE SCHEDULE
ACCURATELY IDENTIFIES EACH CONTRACT PURSUANT TO WHICH ANY PERSON HAS BEEN
GRANTED ANY LICENSE UNDER, OR OTHERWISE HAS RECEIVED OR ACQUIRED ANY RIGHT
(WHETHER OR NOT CURRENTLY EXERCISABLE) OR INTEREST IN, ANY SYNERGY INTELLECTUAL
PROPERTY RIGHTS.  NONE OF SYNERGY OR ANY OF ITS SUBSIDIARIES IS BOUND BY, AND NO
SYNERGY INTELLECTUAL PROPERTY RIGHTS ARE SUBJECT TO, ANY CONTRACT CONTAINING ANY
COVENANT OR OTHER PROVISION THAT IN ANY WAY LIMITS OR RESTRICTS THE ABILITY OF
SYNERGY OR ANY OF ITS SUBSIDIARIES TO USE, EXPLOIT, ASSERT, OR ENFORCE ANY
SYNERGY INTELLECTUAL PROPERTY RIGHTS ANYWHERE IN THE WORLD.


 


(XI)             NO ENCUMBRANCES.               SYNERGY OR ONE OF ITS
SUBSIDIARIES EXCLUSIVELY OWNS ALL RIGHT, TITLE, AND INTEREST TO AND IN SYNERGY
INTELLECTUAL PROPERTY RIGHTS (OTHER THAN SYNERGY INTELLECTUAL PROPERTY RIGHTS
EXCLUSIVELY LICENSED TO SYNERGY OR ONE OF ITS SUBSIDIARIES, AS IDENTIFIED IN THE
SYNERGY DISCLOSURE SCHEDULE) FREE AND CLEAR OF ANY ENCUMBRANCES (OTHER THAN
NON-EXCLUSIVE LICENSES GRANTED PURSUANT TO THE CONTRACTS LISTED IN THE SYNERGY
DISCLOSURE SCHEDULE). WITHOUT LIMITING THE GENERALITY OF THE FOREGOING AS OF THE
DATE HEREOF:


 

(1)           To the knowledge of Callisto, all documents and instruments
necessary to register or apply for or renew registration of Synergy Registered
Intellectual Property have been validly executed, delivered, and filed in a
timely manner with the appropriate Governmental Entity.

 

(2)           Each person who is or was an employee or contractor of Synergy or
of Callisto or of their respective Subsidiaries and who is or was involved in
the creation or development of any Synergy Intellectual Property Rights during
the period from April 30, 2003 to the date of this Agreement has signed a valid,
enforceable agreement containing an obligation to assign Intellectual Property
to Synergy or one of its Subsidiaries and confidentiality provisions protecting
trade secrets and confidential information of Synergy and its Subsidiaries.    
No current or former shareholder, officer, director, consultant or employee of
Callisto or its Subsidiaries has any claim, right (whether or not currently
exercisable), or interest to or in any Synergy Intellectual Property Rights,
which was created of suffered to exist on or after April 30, 2003.

 

(3)           To the knowledge of Callisto, no employee of or consultant to
Synergy or Callisto or any of their respective Subsidiaries is (a) bound by or
otherwise subject to any Contract restricting him or her from performing his or
her duties for Synergy or any of its Subsidiaries or (b) in breach of any
Contract with any former employer or other person concerning Synergy
Intellectual Property Rights or

 

--------------------------------------------------------------------------------


 

confidentiality provisions protecting trade secrets and confidential information
in Synergy Intellectual Property Rights.

 

(4)           Synergy and each of its Subsidiaries has taken reasonable steps to
maintain the confidentiality of and otherwise protect and enforce their rights
in all proprietary information that the Company and each of its Subsidiaries
holds, or purports to hold, as a trade secret.

 

(5)           Neither Synergy, Callisto or any of their respective Subsidiaries
has assigned or otherwise transferred ownership of, or agreed to assign or
otherwise transfer ownership of, any Synergy Intellectual Property Rights to any
other person.

 

(6)           None of the Company or any of its Subsidiaries is now or has ever
been a member or promoter of, or a contributor to, any industry standards body
or similar organization that could require or obligate the Company or any of its
Subsidiaries to grant or offer to any other person any license or right to any
Synergy Intellectual Property Rights.

 

(7)           The Synergy Intellectual Property Rights constitute all
Intellectual Property necessary for the Company and its Subsidiaries to conduct
its business as currently conducted.

 


(XII)          INTELLECTUAL PROPERTY RIGHTS AGREEMENTS.        CALLISTO AND
SYNERGY HAVE DELIVERED, OR MADE AVAILABLE TO THE COMPANY, A COMPLETE AND
ACCURATE COPY OF ALL SYNERGY INTELLECTUAL PROPERTY RIGHTS AGREEMENTS. THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY WILL NOT CONSTITUTE A BREACH OF ANY SYNERGY
INTELLECTUAL PROPERTY RIGHTS AGREEMENT, WILL NOT CAUSE THE FORFEITURE OR
TERMINATION OF OR ENCUMBRANCE UPON, OR GIVE RISE TO A RIGHT OF FORFEITURE OR
TERMINATION OF OR ENCUMBRANCE UPON, ANY SYNERGY INTELLECTUAL PROPERTY RIGHTS OR
IMPAIR THE RIGHT OF SYNERGY OR ANY OF ITS SUBSIDIARIES TO USE, SELL OR LICENSE
ANY SYNERGY INTELLECTUAL PROPERTY RIGHTS OR PORTION THEREOF, EXCEPT FOR THE
OCCURRENCE OF ANY SUCH BREACH, FORFEITURE, TERMINATION OR IMPAIRMENT THAT WOULD
NOT INDIVIDUALLY OR IN THE AGGREGATE, RESULT IN A MATERIAL ADVERSE EFFECT. WITH
RESPECT TO EACH OF THE SYNERGY INTELLECTUAL PROPERTY RIGHTS AGREEMENTS AS OF THE
DATE HEREOF: (1) EACH SUCH AGREEMENT IS VALID AND BINDING ON SYNERGY AND/OR SUCH
SUBSIDIARY THAT IS A PARTY THERETO AND IN FULL FORCE AND EFFECT; (2) NONE OF
CALLISTO OR ITS SUBSIDIARIES HAS RECEIVED ANY NOTICE OF TERMINATION OR
CANCELLATION UNDER SUCH AGREEMENT, OR RECEIVED ANY NOTICE OF BREACH OR DEFAULT
UNDER SUCH AGREEMENT, WHICH BREACH HAS NOT BEEN CURED OR WAIVED; AND (3) NONE OF
CALLISTO OR ITS SUBSIDIARIES, AND TO THE KNOWLEDGE OF CALLISTO OR ITS
SUBSIDIARIES, ANY OTHER PARTY TO SUCH AGREEMENT, IS IN BREACH OR DEFAULT THEREOF
IN ANY MATERIAL RESPECT.


 


(XIII)         NO VIOLATION.         TO THE KNOWLEDGE OF CALLISTO OR ITS
SUBSIDIARIES, AS OF THE DATE HEREOF, NEITHER THE MANUFACTURE, MARKETING,
LICENSE, SALE, OFFER FOR SALE, USE OR INTENDED USE OF THE SYNERGY INTELLECTUAL
PROPERTY RIGHTS, VIOLATES ANY LICENSE OR AGREEMENT BETWEEN CALLISTO OR SYNERGY
ON ONE SIDE AND ANY THIRD PARTY ON THE OTHER SIDE OR, TO THE KNOWLEDGE OF
CALLISTO OR SYNERGY, INFRINGES OR NOR WOULD INDUCE INFRINGEMENT OF, NOR
CONSTITUTE CONTRIBUTORY INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHT OF ANY
OTHER PARTY.  TO THE KNOWLEDGE OF CALLISTO OR ITS


 

--------------------------------------------------------------------------------


 


SUBSIDIARIES AS OF THE DATE HEREOF, NO THIRD PARTY IS INFRINGING UPON, OR
VIOLATING ANY LICENSE OR AGREEMENT WITH CALLISTO OR ANY OF ITS SUBSIDIARIES
RELATING TO ANY SYNERGY INTELLECTUAL PROPERTY RIGHTS.  AS OF THE DATE HEREOF,
THERE IS NO CURRENT, PENDING OR, TO THE KNOWLEDGE OF CALLISTO OR ITS
SUBSIDIARIES, THREATENED CHALLENGE, CLAIM OR LEGAL PROCEEDING (INCLUDING, BUT
NOT LIMITED TO, OPPOSITION, INTERFERENCE OR OTHER PROCEEDING IN ANY PATENT OR
OTHER GOVERNMENT OFFICE) CONTESTING THE VALIDITY, OWNERSHIP OR RIGHT TO USE,
SELL, LICENSE OR DISPOSE OF ANY SYNERGY INTELLECTUAL PROPERTY RIGHTS, NOR HAS
THE COMPANY OR ANY OF ITS SUBSIDIARIES RECEIVED ANY WRITTEN NOTICE ASSERTING
THAT ANY SYNERGY INTELLECTUAL PROPERTY RIGHTS OR THE PROPOSED USE, SALE, LICENSE
OR DISPOSITION THEREOF CONFLICTS WITH OR INFRINGES OR MISAPPROPRIATES OR WILL
CONFLICT WITH OR INFRINGE OR MISAPPROPRIATE THE RIGHTS OF ANY OTHER PARTY.


 


(XIV)        REGISTRATION.         EACH ITEM OF SYNERGY INTELLECTUAL PROPERTY
RIGHTS THAT IS SYNERGY REGISTERED INTELLECTUAL PROPERTY IS AND AT ALL TIMES HAS
BEEN FILED AND MAINTAINED IN COMPLIANCE WITH ALL APPLICABLE LAWS AND ALL
FILINGS, PAYMENTS, AND OTHER ACTIONS REQUIRED TO BE MADE OR TAKEN TO MAINTAIN
SUCH ITEM OF SYNERGY REGISTERED INTELLECTUAL PROPERTY IN FULL FORCE AND EFFECT
HAVE BEEN MADE BY THE APPLICABLE DEADLINE OR PERMITTED DEADLINE EXTENSION,
EXCEPT AS WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE
EFFECT.  EXCEPT AS MAY BE SET FORTH IN THE CONTRACTS LISTED IN THE SYNERGY
DISCLOSURE SCHEDULE, THE COMPANY HAS THE RIGHT TO APPLY FOR PATENT TERM
EXTENSION, PATENT TERM ADJUSTMENT, OR SUPPLEMENTAL PROTECTION CERTIFICATE IN ALL
JURISDICTIONS AS TO ALL PATENTS INCLUDED IN THE SYNERGY REGISTERED INTELLECTUAL
PROPERTY.


 


(XV)         NO TRADEMARK INTERFERENCE.                TO THE KNOWLEDGE OF
CALLISTO OR ITS SUBSIDIARIES AS OF THE DATE HEREOF, NO TRADEMARK (WHETHER
REGISTERED OR UNREGISTERED) OR TRADE NAME OWNED, USED, OR APPLIED FOR BY SYNERGY
OR ANY OF ITS SUBSIDIARIES CONFLICTS OR INTERFERES WITH ANY TRADEMARK (WHETHER
REGISTERED OR UNREGISTERED) OR TRADE NAME OWNED, USED, OR APPLIED FOR BY ANY
OTHER PERSON. NONE OF THE GOODWILL ASSOCIATED WITH OR INHERENT IN ANY TRADEMARK
(WHETHER REGISTERED OR UNREGISTERED) IN WHICH THE SYNERGY OR ANY OF ITS
SUBSIDIARIES HAS OR PURPORTS TO HAVE AN OWNERSHIP INTEREST HAS BEEN IMPAIRED.


 


(XVI)        IP INDEMNIFICATION.               EXCEPT AS MAY BE SET FORTH IN THE
CONTRACTS LISTED IN THE SYNERGY DISCLOSURE SCHEDULE, NONE OF SYNERGY OR ANY OF
ITS SUBSIDIARIES IS BOUND BY ANY CONTRACT TO INDEMNIFY, DEFEND, HOLD HARMLESS,
OR REIMBURSE ANY OTHER PERSON WITH RESPECT TO ANY INTELLECTUAL PROPERTY
INFRINGEMENT, MISAPPROPRIATION, OR SIMILAR CLAIM.  NONE OF SYNERGY OR ANY OF ITS
SUBSIDIARIES HAS EVER ASSUMED, OR AGREED TO DISCHARGE OR OTHERWISE TAKE
RESPONSIBILITY FOR, ANY EXISTING OR POTENTIAL LIABILITY OF ANOTHER PERSON FOR
INFRINGEMENT, MISAPPROPRIATION, OR VIOLATION OF ANY INTELLECTUAL PROPERTY RIGHT.


 


(XVII)       REGULATORY ACTIONS.            NONE OF SYNERGY OR ANY OF ITS
SUBSIDIARIES OR, TO THE KNOWLEDGE OF CALLISTO OR ANY OF ITS SUBSIDIARIES, ANY OF
THE LICENSEES OR ASSIGNS OF SYNERGY INTELLECTUAL PROPERTY RIGHTS, HAS RECEIVED
ANY WRITTEN NOTICE THAT THE FDA, EMEA OR ANY OTHER SIMILAR GOVERNMENTAL ENTITY
HAS INITIATED, OR THREATENED TO INITIATE, ANY ACTION TO SUSPEND ANY CLINICAL
TRIAL, SUSPEND OR TERMINATE ANY INVESTIGATIONAL NEW DRUG APPLICATION (OR FOREIGN
COUNTERPART THERETO) SPONSORED BY SYNERGY OR ANY OF ITS SUBSIDIARIES OR
OTHERWISE RESTRICT THE PRECLINICAL RESEARCH ON OR CLINICAL STUDY OF ANY SYNERGY
PRODUCT OR ANY BIOLOGICAL OR DRUG PRODUCT BEING DEVELOPED BY SYNERGY OR ANY
LICENSEE OR ASSIGNEE OF SYNERGY INTELLECTUAL PROPERTY RIGHTS

 

--------------------------------------------------------------------------------


 


BASED ON SUCH INTELLECTUAL PROPERTY, OR TO RECALL, SUSPEND OR OTHERWISE RESTRICT
THE MANUFACTURE OF ANY SYNERGY PRODUCT.


 


(XVII)         SINCE MARCH 31, 2008, EXCEPT AS SPECIFICALLY CONTEMPLATED BY, OR
AS DISCLOSED IN, THIS AGREEMENT OR IN THE SYNERGY DISCLOSURE SCHEDULE, SYNERGY
AND EACH OF ITS SUBSIDIARIES HAS CONDUCTED ITS OPERATIONS ONLY IN THE ORDINARY
COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE AND:


 

(1)           there has not been any Material Adverse Effect or an event or
development that would, individually or in the aggregate, have a Material
Adverse Effect;

 

(2)           there has not been any material loss, damage or destruction to, or
any material interruption in the use of, any of the assets or business of
Synergy (whether or not covered by insurance);

 

(3)           none of Synergy or any of its Subsidiaries has: (i) declared,
accrued, set aside or paid any dividend or made any other distribution in
respect of any shares of capital stock; or (ii) repurchased, redeemed or
otherwise reacquired any Equity Interests or other securities;

 

(4)           none of Synergy or any of its Subsidiaries has sold, issued or
granted, or authorized the issuance of, or amended the terms of: (i) any capital
stock or other security; (ii) any option, warrant or right to acquire any
capital stock or any other security, except the Synergy Stock Options; (iii) any
instrument convertible into or exchangeable for any capital stock or other
security or (iv) any Equity Interest;

 

(5)           there has been no amendment to Synergy Charter Documents, and none
of Synergy or any of its Subsidiaries has effected or been a party to any
merger, consolidation, share exchange, business combination, recapitalization,
reclassification of shares, reorganization, stock split, reverse stock split,
plan of complete or partial liquidation, dissolution, restructuring or similar
transaction;

 

(6)           none of Synergy or any of its Subsidiaries has formed any
Subsidiary or acquired any Equity Interest or other interest in any other
person;

 

(7)           none of Synergy or any of its Subsidiaries has: (i) lent money to
any person; (ii) incurred, assumed or guaranteed any indebtedness for borrowed
money, except capital leases in the ordinary course of business and advances
from Callisto pursuant to a certain grid note or otherwise; (iii) issued or sold
any debt securities or options, warrants, calls or other rights to acquire any
debt securities; (iv) assumed or guaranteed any indebtedness or other
obligations of any other person; or (v) made any capital expenditure or
commitment in excess of $50,000;

 

--------------------------------------------------------------------------------


 

(8)           except as described in the Synergy Disclosure Schedule, none of
Synergy or any of its Subsidiaries has: (i) adopted, established or entered into
any Benefit Plan; (ii) caused or permitted any Employee Benefit Plan to be
amended other than as required by Law; or (iii) paid any bonus or made any
profit-sharing or similar payment to, or increased the amount of the wages,
salary, commissions, fringe benefits or other compensation or remuneration
payable to, any of its directors or employees;

 

(9)           none of Synergy or any of its Subsidiaries has changed any of its
methods of accounting or accounting practices in any material respect, except as
necessary to carve out Synergy’s financial position and results of operations
from those of Callisto;

 

(10)         none of Synergy or any of its Subsidiaries has made any material
Tax election, filed any material amendment to any Tax Return, entered into any
tax allocation agreement, tax sharing agreement, tax indemnity agreement or
closing agreement relating to any material Tax, surrendered any right to claim a
material Tax refund, or consented to any extension or waiver of the statute of
limitations period applicable to any material Tax claim or assessment;

 

(11)         none of Synergy or any of its Subsidiaries has commenced or settled
any Legal Proceeding;

 

(12)         none of Synergy or any of its Subsidiaries has entered into any
material transaction outside the ordinary course of business;

 

(13)         none of Synergy or any of its Subsidiaries has sold, leased or
otherwise irrevocably disposed of any of its assets or properties, nor has any
security interest or other Encumbrance been created in such assets or
properties, except in the ordinary course of business consistent with past
practices;

 

(14)         there has been no amendment or early termination of any Company
Material Contract;

 

(15)         there has been no (A) material change in pricing or royalties set
or charged by Synergy or any of its Subsidiaries to its customers or licensees,
(B) agreements by Synergy or any of its Subsidiaries to change pricing or
royalties set or charged by persons who have licensed Intellectual Property to
Synergy or any of its Subsidiaries, or (C) as of the date of this Agreement,
material change in pricing or royalties set or charged by persons who have
licensed Intellectual Property to Synergy or any of its Subsidiaries; and

 

(16)         none of Synergy or any of its Subsidiaries has negotiated, agreed
or committed to take any of the actions referred to in clauses (1) through (15)
above (other than negotiations between the parties to enter into this
Agreement).

 

--------------------------------------------------------------------------------


 


(XIX)           NONE OF THE REPRESENTATIONS AND WARRANTIES MADE BY CALLISTO IN
THIS SECTION 2(B) CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO
STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS CONTAINED HEREIN
OR THEREIN NOT MISLEADING.


 

(c)           The Company hereby represents and warrants to Callisto that,
subject to the disclosures and exceptions set forth under the corresponding
section of the disclosure schedules annexed hereto (the “Company Disclosure
Schedules”), which Company Disclosure Schedules shall be deemed a part hereof:

 

(i)            The Company is a corporation duly organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation; has
the corporate power and authority to own, lease and operate its assets and
property and to carry on its business as now being conducted; and is duly
qualified to do business and in good standing as a foreign corporation in each
jurisdiction in which the failure to be so qualified would have a Material
Adverse Effect; it being understood, however, that Company’s continuing
incurrence of losses, as long as such losses are in the ordinary course of
business shall not, alone, be deemed to be a Material Adverse Effect.

 

(ii)           The Company has no subsidiaries.

 

(iii)          The Articles of Incorporation and Bylaws of the Company as
included in the Company’s SB-2 registration statement filed February 10, 2006 as
Exhibit 3.1 and 3.2 are true and correct copies thereof.  The Company is not in
violation of any of the provisions of its Articles of Incorporation or Bylaws or
equivalent governing instruments.

 

(iv)          Effective with the filing of the Amendment substantially in the
form annexed hereto as Exhibit B, (after giving effect to the cancellation of
certain shares owned by Principal and the closing of the private placement, and
the issuance of an aggregate of 600,665.794shares of Company Stock to Callisto
and the Synergy Holders in the amounts set forth on Schedule 1(a)(iv) hereto
(which on the effective date of the Amendment shall be split into  45,464,759 
shares of New Common Stock), the authorized capital stock of the Company
consists of 100,000,000 shares of Common Stock, $.001 par value, of which there
are 866,220.539 shares issued and outstanding as of the date hereof  (which on
the effective date of the Amendment shall be split into 65,564,760 shares of New
Common Stock) and 10,000,000 shares of Preferred Stock, $.001 par value, of
which there were no shares issued and outstanding as of the date hereof.   All
outstanding shares of the Company are duly authorized, validly issued, fully
paid and non-assessable, were issued in compliance with applicable securities
laws and are not subject to preemptive rights created by statute, or any
agreement to which the Company is a party or by which it is bound. As of the
date hereof and prior to the assumption of the Synergy Stock Options hereby, the
Company did not have any options or warrants to purchase common stock
outstanding.

 

(v)           There are no securities exchangeable or convertible into any
equity securities of the Company.  There are no options, warrants, equity
securities, partnership interests or similar ownership interests, calls, rights
(including preemptive rights), commitments or agreements of any character to
which the Company is a party or by which it is bound

 

--------------------------------------------------------------------------------


 

obligating the Company to issue, deliver or sell, or cause to be issued,
delivered or sold, or repurchase, redeem or otherwise acquire, or cause the
repurchase, redemption or acquisition, of any shares of capital stock of the
Company or obligating the Company to grant, extend, accelerate the vesting of or
enter into any such option, warrant, equity security, partnership interest or
similar ownership interest, call, right, commitment or agreement.  There are no
registration rights and there are no voting trusts, proxies or other agreements
or understandings with respect to any equity security of any class of the
Company.

 


(VI)          THE COMPANY HAS ALL REQUISITE CORPORATE POWER AND AUTHORITY TO
ENTER INTO THIS AGREEMENT AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED
HEREBY.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
CORPORATE ACTION ON THE PART OF THE COMPANY.  THIS AGREEMENT HAS BEEN DULY
EXECUTED AND DELIVERED BY THE COMPANY AND, CONSTITUTES THE VALID AND LEGALLY
BINDING OBLIGATION OF THE COMPANY, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS,
EXCEPT: (1) AS LIMITED BY GENERAL EQUITABLE PRINCIPLES AND APPLICABLE
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM AND OTHER LAWS OF GENERAL
APPLICATION AFFECTING ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY, (2) AS LIMITED
BY LAWS RELATING TO THE AVAILABILITY OF SPECIFIC PERFORMANCE, INJUNCTIVE RELIEF
OR OTHER EQUITABLE REMEDIES AND (3) INSOFAR AS INDEMNIFICATION AND CONTRIBUTION
PROVISIONS MAY BE LIMITED BY APPLICABLE LAW. THE EXECUTION AND DELIVERY OF THIS
AGREEMENT BY THE COMPANY, DOES NOT, AND THE PERFORMANCE OF THIS AGREEMENT BY THE
COMPANY, WILL NOT (1) CONFLICT WITH OR VIOLATE THE ARTICLES OF INCORPORATION OR
BYLAWS OF THE COMPANY, (COLLECTIVELY, THE “COMPANY CHARTER DOCUMENTS”),
(2) SUBJECT TO COMPLIANCE WITH THE REQUIREMENTS SET FORTH IN SECTION 2
(C) (VII) BELOW, CONFLICT WITH OR VIOLATE ANY LAW, RULE, REGULATION, ORDER,
JUDGMENT OR DECREE APPLICABLE TO THE COMPANY, OR BY WHICH ITS PROPERTIES IS
BOUND OR AFFECTED OR (3) RESULT IN ANY BREACH OF, OR CONSTITUTE A DEFAULT (OR AN
EVENT THAT WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD BECOME A DEFAULT) UNDER,
OR IMPAIR ANY OF, THE COMPANY’S RIGHTS OR ALTER THE RIGHTS OR OBLIGATIONS OF ANY
THIRD PARTY UNDER, OR TO THE COMPANY’S KNOWLEDGE, GIVE TO OTHERS ANY RIGHTS OF
TERMINATION, AMENDMENT, ACCELERATION OR CANCELLATION OF, OR RESULT IN THE
CREATION OF A ENCUMBRANCE ON ANY OF THE PROPERTIES OR ASSETS OF THE COMPANY,
PURSUANT TO, ANY NOTE, BOND, MORTGAGE, INDENTURE, CONTRACT, AGREEMENT, LEASE,
LICENSE, PERMIT, FRANCHISE OR OTHER INSTRUMENT OR OBLIGATION TO WHICH THE
COMPANY IS A PARTY OR BY WHICH THE COMPANY, OR ANY OF ITS PROPERTIES ARE BOUND
OR AFFECTED.


 

(vii)         No consent, approval, order or authorization of, or registration,
declaration or filing with any Governmental Entity, or other person or entity,
is required by or with respect to the Company in connection with the execution
and delivery of this Agreement or the consummation of the transactions
contemplated hereby, except for  (1) such consents, approvals, orders,
authorizations, registrations, declarations and filings as may be required under
applicable federal and state securities laws (including under Regulation D) and
(2) such other consents, authorizations, filings, approvals and registrations
which, if not obtained or made, individually or in the aggregate, would not be
reasonably likely to have a Material Adverse Effect.

 

(viii)        The Company has filed all forms, reports and documents required to
be filed with the Securities and Exchange Commission (the “SEC”).  All such
required forms, reports and documents (including the financial statements,
exhibits and schedules thereto) are collectively referred to herein as the
“Company SEC Filings” and the Company has provided or

 

--------------------------------------------------------------------------------


 

made available to Callisto and the Synergy Holders copies thereof and of all
correspondence to or from the SEC with respect to the Company. As of their
respective dates, the Company SEC Filings (1) were prepared in accordance with
the requirements of the Securities Act or the Exchange Act, as the case may be,
and the rules and regulations of the SEC thereunder applicable to such Company
SEC Filings, and (2) did not at the time they were filed (or if amended or
superseded by a filing prior to the date of this Agreement, then on the date of
such filing) contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

(ix)           Each of the financial statements (including, in each case, any
related notes thereto) contained in the Company SEC Filings (the “Company
Financials”), as of their respective dates, (1) complied as to form in all
material respects with the published rules and regulations of the SEC with
respect thereto, (2) was prepared in accordance with GAAP applied on a
consistent basis throughout the periods involved (except as may be indicated in
the notes thereto or, in the case of unaudited interim financial statements, as
may be permitted by the SEC on Form 10-QSB under the Exchange Act) and
(3) fairly present in all material respects the financial position of the
Company at the respective dates thereof and the consolidated results of its
operations and cash flows for the periods indicated, except that the unaudited
interim financial statements were or are subject to normal and recurring
year-end adjustments which were not, or are not expected to be, material in
amount.  The balance sheet of the Company as of March 31, 2008 is hereinafter
referred to as the “Company Balance Sheet.” Except as disclosed in the Company
Financials, the Company does not have any liabilities (absolute, accrued,
contingent or otherwise) of a nature required to be disclosed on a balance sheet
or in the related notes to the consolidated financial statements prepared in
accordance with GAAP, except liabilities incurred since the date of the Company
Balance Sheet in the ordinary course of business consistent with past practices
and which would not reasonably be expected to have a Material Adverse Effect.

 

(x)            Except as disclosed in the Company SEC Filings filed prior to the
date hereof or as contemplated by this Agreement, since the date of the Company
Balance Sheet, the Company has conducted business only in, and has not engaged
in any material transaction other than according to, the ordinary and usual
course of such businesses and there has not been (1) any change that
individually or in the aggregate, has had or is reasonably likely to have a
Material Adverse Effect; (2) any material damage, destruction or other casualty
loss with respect to any material asset or property owned, leased or otherwise
used by the Company, whether or not covered by insurance; (3) any declaration,
setting aside or payment of any dividend or other distribution in cash, stock or
property in respect of the capital stock of the Company; or (4) any change by
the Company in accounting principles, practices or methods.

 


(XI)             THE COMPANY MAINTAINS ADEQUATE DISCLOSURE CONTROLS AND
PROCEDURES DESIGNED TO PROVIDE REASONABLE ASSURANCE THAT MATERIAL INFORMATION
REQUIRED TO BE DISCLOSED IN THE REPORTS THAT THE COMPANY FILES OR SUBMITS
PURSUANT TO THE EXCHANGE ACT IS RECORDED, PROCESSED, SUMMARIZED, AND REPORTED
WITHIN THE TIME PERIODS SPECIFIED IN THE SEC’S RULES AND FORMS AND THAT SUCH
INFORMATION IS ACCUMULATED AND COMMUNICATED TO THE COMPANY’S MANAGEMENT,
INCLUDING ITS CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER TO ALLOW
TIMELY DECISIONS REGARDING REQUIRED DISCLOSURE. EXCEPT AS DISCLOSED IN THE
COMPANY SEC FILINGS, THERE

 

--------------------------------------------------------------------------------


 


ARE NO (I) SIGNIFICANT DEFICIENCIES OR MATERIAL WEAKNESSES IN THE DESIGN OR
OPERATION OF INTERNAL CONTROL OVER FINANCIAL REPORTING WHICH ARE REASONABLY
LIKELY TO ADVERSELY AFFECT IN ANY MATERIAL RESPECT THE COMPANY’S ABILITY TO
RECORD, PROCESS, SUMMARIZE AND REPORT FINANCIAL INFORMATION AND (II) FRAUD, OR
ALLEGATION OF FRAUD, WHETHER OR NOT MATERIAL, THAT INVOLVES MANAGEMENT OR OTHER
EMPLOYEES WHO HAVE A SIGNIFICANT ROLE IN THE COMPANY’S INTERNAL CONTROL OVER
FINANCIAL REPORTING.


 


(XII)            THE COMPANY MAINTAINS A SYSTEM OF INTERNAL ACCOUNTING CONTROLS
DESIGNED TO PROVIDE REASONABLE ASSURANCE THAT: (I) TRANSACTIONS ARE EXECUTED IN
ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATIONS;
(II) TRANSACTIONS ARE RECORDED AS NECESSARY TO PERMIT PREPARATION OF FINANCIAL
STATEMENTS IN CONFORMITY WITH GAAP AND TO MAINTAIN ASSET ACCOUNTABILITY;
(III) ACCESS TO ASSETS IS PERMITTED ONLY IN ACCORDANCE WITH MANAGEMENT’S GENERAL
OR SPECIFIC AUTHORIZATION; AND (IV) THE RECORDED ACCOUNTABILITY FOR ASSETS IS
COMPARED WITH THE EXISTING ASSETS AT REASONABLE INTERVALS AND APPROPRIATE ACTION
IS TAKEN WITH RESPECT TO ANY DIFFERENCES.  EXCEPT AS DISCLOSED IN THE COMPANY
SEC FILINGS, AS OF JANUARY 31, 2007, THE COMPANY IS NOT AWARE OF ANY MATERIAL
DEFICIENCIES WITH RESPECT TO ITS INTERNAL CONTROL OVER FINANCIAL REPORTING.


 

(xiii)         The Company has (1) filed all Tax Returns that are required to
have been filed by it with all appropriate Taxing Authorities, and all such
returns are true and correct in all material respects, and (2) paid all Taxes
shown as owing on such Tax Returns or assessed by any Taxing Authority (other
than Taxes the validity of which are being contested in good faith by
appropriate proceedings). The Tax Returns of the Company have not been reviewed
or audited by any Taxing Authority and no deficiencies for any Taxes have been
proposed, asserted or assessed either orally or in writing against the Company
that are not adequately reserved for in accordance with GAAP. The Company has
complied in all material respects with all applicable laws relating to the
payment and withholding of Taxes (including, without limitation, withholding of
Taxes pursuant to Sections 1441, 1442, 3121, 3402 and 3406 of the Code or any
comparable provision of any state, local or foreign laws) and has, within the
time and in the manner prescribed by applicable law, withheld from and paid over
to the proper Taxing Authorities all amounts required to be so withheld and paid
over under applicable laws.

 

(xiv)        The Company has no patents, trademarks, licenses, sublicenses, or
any agreement relating to the ownership or use of any intellectual property.

 

(xv)         The Company is not in conflict with, or in default or violation of
(1) any law, rule, regulation, order, judgment or decree applicable to the
Company or by which its properties are bound or affected, or (2) any note, bond,
mortgage, indenture, contract, agreement, lease, license, permit, franchise or
other instrument or obligation to which the Company or any of its properties is
bound or affected except for those conflicts, defaults or violations which would
not be reasonably expected to have a Material Adverse Effect.  To the knowledge
of the Company, no investigation or review by any Governmental Entity is pending
or threatened against the Company, nor has any Governmental Entity indicated in
writing an intention to conduct the same; other than those which would not
reasonably be expected to have a Material Adverse Effect.  There is no
agreement, judgment, injunction, order or decree binding upon the Company which
has or would reasonably be expected to have the effect of prohibiting or

 

--------------------------------------------------------------------------------


 

materially impairing any business practice of the Company, any acquisition of
material property by the Company or the conduct of business by the Company as
currently conducted.

 

(xvi)        The Company holds all permits, licenses, variances, exemptions,
orders and approvals from Governmental Entities which are necessary to the
conduct of the business of the Company except those the absence of which would
not, individually or in the aggregate, be reasonably likely to have a Material
Adverse Effect, (collectively, the “Company Permits”) and the Company is in
compliance in all material respects with the terms of the Company Permits.

 

(xvii)       There is no Action which (1) adversely affects or challenges the
legality, validity or enforceability of this Agreement, or (2) could, if there
were an unfavorable decision, have or reasonably be expected to result in a
Material Adverse Effect.  The Company is not, or has not been, the subject of
any Action involving a claim of violation of, or liability under, federal or
state securities laws.  None of the Company’s employees is a member of a union
that relates to such employee’s relationship with the Company, and the Company
is not a party to a collective bargaining agreement. There are no employment
agreements for executive officers or employees of the Company.  No executive
officer, to the knowledge of the Company, is in violation of any material term
of any, confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company to any liability with respect to any of the foregoing
matters.  No executive officer of the Company has notified the Company that such
officer intends to leave or otherwise terminate such officer’s employment with
the Company.  The Company is in compliance with all United States federal, state
and local, and foreign laws and regulations relating to employment and
employment practices, terms and conditions of employment and wages and hours,
except where the failure to be in compliance could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(xviii)      The Company has not incurred, nor will it incur, directly or
indirectly, any liability for brokerage or finders’ fees or agents’ commissions
or any similar charges in connection with this Agreement or any transaction
contemplated hereby.

 

(xix)         The Company is not a party to any written or oral agreements
except as set forth in the Company Disclosure Schedules.

 

(xx)          The shares of Company Common Stock issued by the Company pursuant
to this Agreement have been duly authorized, validly issued, and are fully paid
and non-assessable, free of all Encumbrances and not subject to preemptive
rights and, subject to the accuracy of the representations made by Callisto and
each Synergy Holder in Sections 2(a)(v), 2(a)(vi) and 2(a)(vii) will be exempt
from the registration requirements of the Securities Act and applicable Blue Sky
Laws.

 


(XXI)           NONE OF THE REPRESENTATIONS AND WARRANTIES MADE BY THE COMPANY
IN THIS SECTION 2 (C) CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS
TO STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS CONTAINED
HEREIN OR THEREIN NOT MISLEADING.

 

--------------------------------------------------------------------------------


 

(d)           Each of Callisto, the Company, Synergy and the Synergy Holders
represent that they are aware that:

 

(i)            Principal was the owner of in excess of 80% of the outstanding
shares of Company Common Stock immediately prior to the consummation of the
transactions contemplated by this Agreement;

 

(ii)           Sommer & Schneider, LLP, legal counsel to the Company in
connection with the transactions contemplated by this Agreement, has in the past
provided legal counsel to Callisto, Synergy and Synergy Advanced, including the
planning and structuring of alternative transaction for the financing of
Callisto and Synergy and, with the advice of Sichenzia Ross Friedman Ference
LLP, Synergy, Synergy Advanced and Callisto’s counsel, each have waived any
conflict in connection with this Agreement or the transactions contemplated
hereby.

 

(iii)          Pietro Gattini, the CEO and sole director of the Company owns
shares of Callisto’s common stock in an amount less than 0.3% of such shares
outstanding as of May 14, 2008.

 

3.             Definitions. In addition to the terms defined elsewhere in this
Agreement the following terms shall have the meanings indicated in this
Section 3.

 

“affiliate” means a person that directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with, the
first-mentioned person.

 

 “Agreement” has the meaning set forth in the Preamble.

 

“Amendment” has the meaning set forth in Section  1(a)(ii).

 

“Blue Sky Laws” means state securities or “blue sky” laws.

 

“business day” means any day other than a day on which the SEC shall be closed.

 

“Callisto”  has the meaning set forth in the Preamble.

 

 “Principal” has the meaning set forth in the recitals.

 

 “Code” has the meaning set forth in Section (1)(b).

 

“Company” has the meaning set forth in the Preamble.

 

“Company Financials” has the meaning set forth in Section 2(c)(ix).

 

“Company Charter Documents” has the meaning set forth in Section 2(c)(iv).

 

 “Company Common Stock” has the meaning set forth in the recitals.

 

“Company Disclosure Schedules” has the meaning set forth in Section 2(c).

 

--------------------------------------------------------------------------------


 

“Company Financials” has the meaning set forth in Section 2(c)(ix).

 

“Company Permits” has the meaning set forth in Section 2(c)(xvi).

 

 “Company SEC Filings” has the meaning set forth in Section 2(c)(vii).

 

 “Contracts” means any of the agreements, contracts, leases, powers of attorney,
notes, loans, evidence of indebtedness, purchase orders, letters of credit,
settlement agreements, franchise agreements, covenants not to compete,
employment agreements, licenses, instruments, obligations, commitments,
understandings, purchase and sales orders, quotations and other executory
commitments to which any company is a party or to which any of the assets of the
companies are subject, whether oral or written, express or implied.

 

“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly or as trustee or executor, of the
power to direct or cause the direction of the management or policies of a
person, whether through the ownership of stock or as trustee or executor, by
contract or credit arrangement or otherwise.

 

“EMEA” shall mean the European Medicines Evaluation Agency,

 

 “Employee Benefit Plan” means any “employee benefit plan”, within the meaning
of Section 3(3) of ERISA, whether or not it is subject to ERISA, or any other
employee benefit plan, arrangement, agreement, understanding, program, policy or
practice (including any portion of any employment or consulting agreement),
whether written or oral, which is (A) an equity compensation, incentive pay,
incentive bonus or deferred bonus arrangement, (B) a stock purchase, stock
award, stock appreciation right, phantom stock or stock option plan or
arrangement, (C) an equity compensation arrangement or profit sharing plan,
(D) a cafeteria plan under Code Section 125, (E) an arrangement providing for
insurance coverage (including split-dollar life, health, disability or
retirement insurance), worker’s compensation benefits or unemployment
compensation, (F) an arrangement providing termination allowance, salary
continuation, severance pay, retention compensation or similar benefits, (G) a
change in control arrangement or similar arrangement, (H) a deferred
compensation plan or arrangement, (I) a death benefit or survivor income
arrangement, (J) an employee relocation, tuition reimbursement, psychiatric or
other counseling, employee assistance, dependent care assistance, or legal
assistance plan or arrangement, (K) a Coverdell education savings account,
Archer medical savings account or health savings account, (L) a fringe benefit
arrangement (cash or noncash), (M) a holiday or vacation plan or policy, or
(N) any other compensation plan, arrangement, agreement, understanding, program,
policy or practice.

 

“Encumbrance” means any lien, pledge, hypothecation, charge, mortgage, security
interest, encumbrance, claim, infringement, interference, option, right of first
refusal, preemptive right, community property interest or restriction of any
nature (including any restriction on the voting of any security, any restriction
on the transfer of any security or other asset, any restriction on the receipt
of any income derived from any asset, any restriction on the use of any asset
and any restriction on the possession, exercise or transfer of any other
attribute of ownership of any asset).

 

--------------------------------------------------------------------------------


 

 “Equity Interest” means any share, capital stock, partnership, member or
similar interest in any entity, and any option, warrant, right or security
(including debt securities) convertible, exchangeable or exercisable therefor.

 

 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

 “Expenses” shall mean all reasonable out-of-pocket expenses (including, without
limitation, all fees and expenses of counsel, accountants, investment bankers,
experts and consultants to a party hereto and its affiliates) incurred by a
party or on its behalf in connection with or related to the authorization,
preparation, negotiation, execution and performance of this Agreement and the
transactions contemplated hereby, and all other matters related to the
transactions contemplated hereby.

 

 “FDA”  shall mean the U.S. Food and Drug Administration. (“FDA”) promulgated
thereunder .

 

“FDCA” shall mean the Federal Food, Drug and Cosmetic Act of 1938, as amended
(the “FDCA”) and the regulations promulgated thereunder.

 

“GAAP” means generally accepted accounting principles as applied in the United
States.

 

“Governmental Entity” means any (a) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(b) federal, state, local, municipal, foreign or other government;
(c) governmental or quasi-governmental authority of any nature (including any
governmental division, department, agency, commission, instrumentality,
official, ministry, fund, foundation, center, organization, unit, body or entity
and any court or other tribunal, and for the avoidance of doubt, any Taxing
authority); or (d) self-regulatory organization (including FINRA and the NASDAQ
Stock Market Inc.).

 

“Grid Note” has the meaning set forth in Section 1(a)(v).

 

“group” is defined as in the Exchange Act, except where the context otherwise
requires.

 

 “Intellectual Property” means all intellectual property or other proprietary
rights of every kind, foreign or domestic, including all patents, patent
applications, inventions (whether or not patentable), processes, products,
technologies, discoveries, copyrightable and copyrighted works, apparatus, trade
secrets, trademarks, trademark registrations and applications, domain names,
service marks, service mark registrations and applications, trade names, trade
secrets, know-how, trade dress, copyright registrations, customer lists,
confidential marketing and customer information, licenses, confidential
technical information, software, and all documentation thereof.

 

“IRS” means the United States Internal Revenue Service.

 

 “knowledge” of any person which is not an individual means, with respect to any
specific matter, the actual knowledge of such person’s executive officers and
any other officer having primary responsibility for such matter after reasonable
inquiry.

 

--------------------------------------------------------------------------------


 

“Law” means any federal, state, foreign, material local or municipal or other
law, statute, constitution, principle of common law, resolution, ordinance,
code, edict, decree, rule, regulation, ruling or requirement issued, enacted,
adopted, promulgated, implemented or otherwise put into effect by or under the
authority of any Governmental Entity (or under the authority of the NASDAQ Stock
Market, Inc. or the National Association of Securities Dealers).

 

“Legal Proceeding” shall mean any action, suit, litigation, arbitration,
proceeding (including any civil, criminal, administrative, investigative or
appellate proceeding), hearing, inquiry, audit, examination or investigation
commenced, brought, conducted or heard by or before, or otherwise involving, any
court or other Governmental Entity or any arbitrator or arbitration panel or
other alternative dispute resolution body.

 

“Material Adverse Effect” means, when used in connection with the Company or
Synergy and its Subsidiaries, any change, effect or circumstance that: (i) is or
would reasonably be expected to be materially adverse to the business, financial
condition or results of operations of such party, taken as a whole, other than
such changes, effects or circumstances reasonably attributable to: (A) economic
conditions generally in the United States or foreign economies in any locations
where such party has material operations or sales; (B) conditions generally
affecting the industries in which such party participates; (C) the announcement
or pendency of  the transactions contemplated by this Agreement; (D) legislative
or regulatory changes in the industries in which such party participates
following the announcement of the transactions contemplated by this Agreement;
(E) any attack on or by, outbreak or escalation of hostilities or acts of
terrorism involving, the United States, any declaration of war by Congress or
any other national or international calamity or emergency and (F) compliance
with the terms of, or the taking of any action required by, or the failure to
take any action prohibited by, this Agreement; provided, with respect to clauses
(A), (B) and (D) the changes, effects or circumstances do not have a materially
disproportionate effect (relative to other industry participants) on such party;
or  prevents the Company or Callisto, as applicable, from consummating the
transactions contemplated by this Agreement.

 

“person” means an individual, corporation, limited liability company,
partnership, association, trust, unincorporated organization, other entity or
group (as defined in Section 13(d) of the Exchange Act).

 

 “Sarbanes-Oxley Act” has the meaning set forth in Section 3.7(a).

 

“SEC” means the Securities and Exchange Commission.

 

 “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

 “Subsidiary” of any person means any corporation, partnership, joint venture or
other legal entity of which such person (either alone or through or together
with any other subsidiary), owns, directly or indirectly, a majority of the
stock or other Equity Interests the holders of which are generally entitled to
vote for the election of the board of directors or other governing body of such
corporation, partnership, joint venture or other legal entity.

 

 “Synergy” has the meaning set forth in the Preamble.

 

--------------------------------------------------------------------------------


 

“Synergy Advanced” has the meaning set forth in Section 1(a).

 

“Synergy Common Stock” has the meaning set forth in the recitals hereto.

 

“Synergy Disclosure Schedules” has the meaning set forth in 2(b).

 

“Synergy Intellectual Property Rights” means all Intellectual Property owned,
exclusively licensed, or controlled by Synergy.

 

“Synergy Intellectual Property Rights Agreement” means any Contract governing
any Synergy Intellectual Property Rights.

 

 “Synergy Permit” has the meaning set forth in Section 3.6.

 

 “Synergy Registered Intellectual Property” means all Synergy Intellectual
Property Rights that are registered, filed or issued under the authority of,
with or by any Governmental Entity, including all patents, registered copyrights
and registered trademarks and all applications for any of the foregoing.

 

“Synergy Shares” has the meaning set forth in the Preamble.

 

“Synergy Stock Option” has the meaning set forth in Section 1(a)(iv).

 

“Taxing Authority” shall mean any domestic, foreign, Federal, national,
provincial, state, county or municipal or other local government or court, any
subdivision, agency, commission or authority thereof, or any quasi-governmental
body exercising tax regulatory authority.

 

“Tax Returns” means any report, return (including information return), claim for
refund, or declarations or statement relating to Taxes, including any schedule
or attachment thereto, and including any amendments thereof.

 

“Taxes” means all forms of taxation and duties lawfully imposed in whatever 
jurisdiction and includes:

 

(a) any federal, state, local or foreign income, gross receipts, franchise,
estimated, alternative, minimum, add-on minimum, sales, use, transfer,
registration, ad valorem, value added, excise, natural resources, severance,
stamp, occupation, premium, windfall profit, environmental (including taxes
under Section 59A of the Code), customs duties, real property, personal
property, capital stock, employment, profits, withholding, disability,
intangibles, withholding, social security, unemployment, disability, payroll,
license, employee or other tax or levy, of any kind whatsoever;

 

(b) any liability for the payment of amounts of tax including those referred to
in (a) as a result of being a member of any affiliated, consolidated, combined
or unitary group, or

 

--------------------------------------------------------------------------------


 

(c) any liability for amounts of tax including those referred to in (a) or
(b) as a result of any obligations to indemnify another person (whether by
agreement, applicable law or otherwise) or as a result of being a successor in
interest or transferee of another person.

 

4.             Covenants.

 

(a)           The Company shall promptly make all filings required by applicable
securities laws, including, without limitation, current reports on Form 8-K and
information required by Rule 14f-1 under the Exchange Act.

 

(b)           The Board of Directors of the Company, in accordance with
applicable law and the Company Charter Documents, shall immediately take all
necessary action (which action may include the resignation of existing
directors) to cause the Board of Directors of the Company as of the close of
business on the date hereof, to appoint each of Chris McGuigan, Gabriele M.
Cerrone, Gary S. Jacob, John Brancaccio and Tom Adams as a director of the
Company.

 

(c)           The Board of Directors of the Company, in accordance with
applicable law and the Company Charter Documents shall immediately take all
necessary action to appoint the officers of Synergy to be officers of the
Company with substantially the same titles and authority.

 

(d)           Except for the Synergy Stock Options assumed hereunder, during a
period of one year following the date hereof, the Company will not adopt a plan
or issue shares or options to purchase shares of Company New Common Stock for
compensation purposes involving more than 8,000,000 shares of Company New Common
Stock without (i) the prior written consent of Callisto, which consent may be
given or with held by the majority vote of a compensation committee of the board
of directors of Callisto consisting of a majority of non-management directors;
and (ii) the grant of such securities being approved by a committee of the board
of directors of the Company consisting solely of majority of non-management
directors.

 

(e)           The Company will promptly file the Amendment and take such action
as is required to properly inform the OTCBB of the record and effective dates of
the Amendment.

 

(f)            The Company will appoint Stock Trans, Inc. to serve as transfer
agent and registrar for the New Common Stock.

 

5.             Miscellaneous.

 

(a)           The representations and warranties of the parties set forth in
this Agreement shall survive for a period of six (6) months following the date
hereof. Notwithstanding the foregoing and anything to the contrary contained in
this Agreement, except as a result of a fraud perpetrated by such officer or
director, no officer or director of the Company, or their respective successors,
shall have any liability hereunder from and after the date hereof.

 

(b)           Synergy will promptly pay the Expenses incurred in connection with
the preparation, execution, and performance of this Agreement and the
transactions contemplated by

 

--------------------------------------------------------------------------------


 

this Agreement, including all fees and expenses of agents, representatives,
counsel, and accountants

 

(c)           All notices, consents, waivers and other communications under this
Agreement must be in writing and will be deemed to have been duly given when
(a) delivered by hand (with written confirmation of receipt), (b) sent by
telecopier (with written confirmation of receipt), or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and telecopier
numbers set forth below (or to such other addresses and telecopier numbers as a
party may designate by written notice to the other parties):

 

If to the Company:

 

Pawfect Foods, Inc.

31-51 Steinway Street

Long Island City, NY 11103

Telecopier: (212) 755-4994

 

with a copy to:

 

Sommer & Schneider LLP (which shall not constitute notice)

595 Stewart Avenue, Suite 710

Garden City, NY 11530

Attention: Herbert H. Sommer, Esq.

Telecopier: (516) 908-4000

 

If to Callisto, Synergy or the Synergy Holders:

 

c/o Callisto Pharmaceuticals, Inc.

420 Lexington Avenue, Suite 1601

New York, NY 10170

Attention:  Gary Jacob, CEO

Telecopier: (212) 297-0020

 

In each case, with a copy (which shall not constitute notice) to:

 

Sichenzia Ross Friedman Ference LLP

61 Broadway, 32nd Floor

New York, NY  10006

Attention: Jeffrey J. Fessler

Telecopier:  (212) 930-9725

 


(D)           ANY DISPUTE OR CONTROVERSY UNDER THIS AGREEMENT SHALL BE SETTLED
EXCLUSIVELY BY ARBITRATION IN THE CITY OF NEW YORK, COUNTY OF NEW YORK IN
ACCORDANCE WITH THE RULES OF THE AMERICAN ARBITRATION ASSOCIATION THEN IN
EFFECT.  JUDGMENT MAY BE ENTERED ON THE ARBITRATION AWARD IN ANY COURT HAVING
JURISDICTION.


 

--------------------------------------------------------------------------------


 


(E)           THE PARTIES AGREE (I) TO FURNISH UPON REQUEST TO EACH OTHER SUCH
FURTHER INFORMATION, (II) TO EXECUTE AND DELIVER TO EACH OTHER SUCH OTHER
DOCUMENTS, AND (III) TO DO SUCH OTHER ACTS AND THINGS, ALL AS ANY OTHER PARTY
MAY REASONABLY REQUEST FOR THE PURPOSE OF CARRYING OUT THE INTENT OF THIS
AGREEMENT.


 


(F)            THIS AGREEMENT SUPERSEDES ALL PRIOR AGREEMENTS BETWEEN THE
PARTIES WITH RESPECT TO ITS SUBJECT MATTER AND CONSTITUTES A COMPLETE AND
EXCLUSIVE STATEMENT OF THE TERMS OF THE AGREEMENT BETWEEN THE PARTIES WITH
RESPECT TO ITS SUBJECT MATTER.  THIS AGREEMENT MAY NOT BE AMENDED EXCEPT BY A
WRITTEN AGREEMENT EXECUTED BY THE PARTY AGAINST WHOM THE ENFORCEMENT OF SUCH
AMENDMENT IS SOUGHT.


 


(G)           NO PARTY MAY ASSIGN ANY OF ITS RIGHTS UNDER THIS AGREEMENT WITHOUT
THE PRIOR CONSENT OF THE OTHER PARTIES.  SUBJECT TO THE PRECEDING SENTENCE, THIS
AGREEMENT WILL APPLY TO, BE BINDING IN ALL RESPECTS UPON, AND INURE TO THE
BENEFIT OF AND BE ENFORCEABLE BY THE RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS
OF THE PARTIES.  THIS AGREEMENT AND ALL OF ITS PROVISIONS AND CONDITIONS ARE FOR
THE SOLE AND EXCLUSIVE BENEFIT OF THE PARTIES TO THIS AGREEMENT AND THEIR
SUCCESSORS AND ASSIGNS.


 


(H)           IF ANY PROVISION OF THIS AGREEMENT IS HELD INVALID OR
UNENFORCEABLE BY ANY COURT OF COMPETENT JURISDICTION, THE OTHER PROVISIONS OF
THIS AGREEMENT WILL REMAIN IN FULL FORCE AND EFFECT.  ANY PROVISION OF THIS
AGREEMENT HELD INVALID OR UNENFORCEABLE ONLY IN PART OR DEGREE WILL REMAIN IN
FULL FORCE AND EFFECT TO THE EXTENT NOT HELD INVALID OR UNENFORCEABLE.


 


(I)            THE HEADINGS OF SECTIONS IN THIS AGREEMENT ARE PROVIDED FOR
CONVENIENCE ONLY AND WILL NOT AFFECT ITS CONSTRUCTION OR INTERPRETATION.  ALL
REFERENCES TO “SECTION” OR “SECTIONS” REFER TO THE CORRESPONDING SECTION OR
SECTIONS OF THIS AGREEMENT.  ALL WORDS USED IN THIS AGREEMENT WILL BE CONSTRUED
TO BE OF SUCH GENDER OR NUMBER AS THE CIRCUMSTANCES REQUIRE.  UNLESS OTHERWISE
EXPRESSLY PROVIDED, THE WORD “INCLUDING” DOES NOT LIMIT THE PRECEDING WORDS OR
TERMS.


 


(J)            THIS AGREEMENT WILL BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.


 


(K)           THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE COUNTERPARTS, EACH
OF WHICH WILL BE DEEMED TO BE AN ORIGINAL COPY OF THIS AGREEMENT AND ALL OF
WHICH, WHEN TAKEN TOGETHER, WILL BE DEEMED TO CONSTITUTE ONE AND THE SAME
AGREEMENT.


 

SIGNATURE PAGE FOLLOWS

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first set forth above.

 

“Callisto”

 

  CALLISTO PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

By:

  /s/ Gary S. Jacob

 

 

  Gary S. Jacob, CEO

 

 

 

“Synergy”

 

  SYNERGY PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

By:

  /s/ Gary S. Jacob

 

 

  Gary S. Jacob, President and Acting CEO

 

 

 

“Company”

 

  PAWFECT FOODS, INC.

 

 

 

 

 

 

 

By:

  /s/ Pietro Gattini

 

 

  Pietro Gattini, CEO

 

 

 

 

 

 

“Synergy Holders”:

 

  /s/ Gabriele M. Cerrone

 

 

                        Gabriele M. Cerrone

 

 

 

 

 

 

 

 

  /s/ Gary S. Jacob

 

 

                              Gary S. Jacob

 

 

 

 

 

 

 

 

  /s/ Kunwar Shailubhai

 

 

                         Kunwar Shailubhai

 

--------------------------------------------------------------------------------